EXHIBIT 29
        Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 1 of 9




                           CONFIDENTIAL SEPARATION AGREEMENT BETWEEN
                                  Sumanta Banerjee and Akshita Bane1jee
                                      With effect from Jnne 19, 2012

       Sumanta Bane1jee was residing at 23 soundview farm rd,- weston; Connecticut 06883, bui is a
       permanent resident at 58/1 Ballygunje Circular Rd, Ko]kata, West Bengal, India 700019, born
       May 21, 1966, and Akshita Bane1jee of23 Soundview Fann Rd, Weston, Connecticut 06883,
       bom August 21, 1969, being sworn do hereby state the following statements are true and corl'ect
       and that except as otherwise specifically stated in this Agreement, this Agreement serves as a fulJ
       and final settlement of aIl matters of joint concern for the,patties, including all property rights,
       debts, spousal support, child custody, visitation, and child support. The parties agree this
       Agreement contains a fair, just und equitable division of prope1ty and debts and is satisfactory to
       both pru.1ies. 111.is Separation Agreement will not be filed in Cou1t at this time but will govern
       marital separation and remain in effect from the date signed. Any fonual separation or petition
       fat divorce can be filed by either party to this Separation Agteement, however, this Agreement
       and the arrangements hereunder will remain in force and in effect and cm1not be altered 01·
       modified unless by mutual consent. If mutual consent cannot be obtained at the time of formal
       filing of Separation or Divorce, this Agreement and the attangements hereunder will l'emain in
       effect in the fo1mal Separation or Divorce filed with the Courts.

            1. JURISDICTION. Sumanta Bane1jee and Akshita Banerjee acknowledge they have both
               resided in Fairfield County for 15+ years which satisfies the residency requirements of
               the State of Connecticut.

           2.      ARMED FORCES. Neithet party is a member of the Armed Forces.

            3.    MARRIAGE DATE. The pat1ies were mmTied to each other ort February 15, 1990 in
                  Wooster, Ohio and 3 children were born to this marriage.

                         The remaining minor children of the marriage are as follows:




                         The parties are not currently expecting any children.

           4.     SEPARATION DATE. The parties date of separation is June 19, 2012.

           5.     CAUSE OF DISSOl ,UTlON: Irreconcilable differences,

           6.     DISCLOSURE. The parties acknowledge that each has made a full disclosure of all
                  assets and debts owned jointly or individually. Whether community or separnte




Joint Exhibit
      006                                                                                     BANER-000482

 14-cv-00913(LTS)(OTW)
                                                       Page 1 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 2 of 9




       prope11y, nothing has been withheld and each party believes the other has been truthful
       in their disclosure.

  7.   INCOME. Sumanta Banei:jeehas a total gross monthly income from vmious sources in
       India of approximately $10,000.00.

       Akshita Bane1jee has income from various solll'ces of monthly mughly $5000.00.

  8.   CHILD CUSTODY & VISITATION.

        a.    Legal Custody. Legal custody for the purpose of this agreement refers to the
              authority to make major decisions regarding minor children of the marriage;
              which can include bt1t are not lfmited to health care, religion, and education.
              111e patties agree to maintain joint legal cuslQdy of their minor children.

        b.    Physica] Custody. Physical custody for the purpose of this agreement refers to
              the authority to make routine and day-to-day decisio1Js regarding the children
              and where the children's primary residence will be. The Children will remain
              with Akshita, bnt Sumanta will be able to have custody at any time.

        c.    Parenting TimcNisitaUou. The non-custodial parent will have visitation with
              the minor children as foJlows:

              As often as Sumanta would p~fer, howeve1·1 all three children will reside with
              Akshita.

        d.   Tmnsportation. Sumanta Bane1jee shall be responsible for all costs of
             transportation to exercise visitation.

        e.   Notification. The parties agree that neither party will change the residence of
             the minor children of the parties without adequate prior written notification and
             mutual agreement. The parties further agree that this visitation and custody
             agreement will be reassessed if either party relocates and the new residence
             makes the cunent agreement unfeasible to manage. The parties agree to provide
             one another with their current phone number and physical address.

        f.   Childcare. The pmties agree to allow one another the first opportunity to have
             the children if he or she is unable to care fo1· the children during their scheduled
             time. The parties agree to work together to make decisions regarding childcare
             providers.

        g.   llc'llth Insurance. All childcare costs including healthcare will be borne by
             Akshita; future college education to be borne by pru·ents jointly.

        h.   Non-Covered Medical. The parties agree that each party shall be responsible
             for 50% of any non-covered or co-pay expenses related to medical, dental,




                                                                                     BANER-000483


                                          Page 2 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 3 of 9




              optometric, orthodonti•, physical therapy, psychiatric or pharmaceutical needs
              of the minor children. A parent shall provide the other with a statement
              documenting any payments made and the other pat'e11t shall reimburse the
              paying parent within 30 days of receipt of th.is statement.

        i.    Taxes Related to Children. Yes-~ will be shared equally

        j.    Parental Rights and Responsibilities. Each pare11t has the following rights and
              responsibilities unless they relinquish their parental rights:

              i.    Right to access and obtain copies of the children's educational, medical,
                    dental, religious, ·insurance, and other records or information.
              ii.   Right to attend educational conferences concerning the children. This rjght
                    does not require any school to hold a separate conference with each
                    parent.
             iii.   Right to reasonable access to the children by written, telephonic, and
                    electronic means.
             iv.    Duty to inform the other parent as soon as reasonably possible of a serious
                    accident or serious illness for which the children receive health care
                    h·eatment. The parent shat] provide to the other parent a desctiption of the
                    serious accident or serious illness, the time of the serious accident or
                    serious ilJness, and the name and location of the treating health care
                    provider.
             v.     Duty to immediately inform the other parent of residential telephone
                    numbers and address, and any <;hanges to the same.
             v1.    Duty to keep the other parent informed of the name and address of the
                    school the children attend.

             The court (if this agreement is filed with appropriate court) shall include, in m1
             order establishing or modifying parental rights and responsibilities, the rights
             and duties listed in this section; however, the court may restrict or exclude any
             right or duty listed in thL.:; section if the ordet· states the reason in support of the
             restriction or exclusion. The comt shall consider any domestic violence
             protection orders relating to the parties when determining whether to restrict or
             exclude any right or duty listed in this section.

 9.   CHlLD SUPPORT.

      The parties have agreed to child support in the amount of $3000.00 monthly which is
      based on spousal agreement. The parties acknowledge that the child suppo11 order,
      which would result from the application of the Child Support Guidelines, is different.

      Child supp01t payments will commence the 1st day of the month following the entry of
      the divorce decree. Child Support payment must be paid by the 1st day of the month
      directly to the custodial parent.




                                                                                         BANER-000484

                                            Page 3 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 4 of 9




 I 0.   COOPERATION AGREEMENT. The pa1iies agree to cooperate with one another in
        signing any pape1·s 01· legal documents needed to finalize this agreement or any
        provision contained in this agreement, including deeds, title certificates, etc. Within l O
        days of notification of Entry of Judgment, the parties shall execute any document,
        transfer papers, titles or other documents to effect the provisions of this Agreement and
        any resulting Decree of Divorce. In the event a party fails to sign transfer documents,
        the fimil Decree of Divorce shall operate to transfo1• title.

 11. DIVISION OF ASSETS. Each party shall receive nny and all, tangible and intangible,
     property in his/her possession unless stated otherwise in this agt'eemcnt.

         a.    Marital Bouie.
               The parties agree Akshita Banerjee will remain in the home located at 23
               soundview fann rd, Weslon, Connecticut 06883 and have sole and absolute
               ownership of the same. Akshita JJaneliee will continue to be bound for all
               mo1tgages on the property.

               b. Financhd Accounts. Sumanta Bane1jee and Akshita Ba11e1jee own and
               agree to divide their financial accounts an4 investments.

               Account Name/Number: LEXUS
               Financial Institution;
               Cuttent Account Owner: AKSHITA/SUMANTA
               Husband Receives: 0%
               Wife Receives: 100%

               Account Name/Nmnber: VOLVO
               Financial Institution:~,-.--~--
               Cun-ent Account Owner: AKSHITA/SUivfANTA
               Husband Receives: 0%
               Wife Receives: I 00%

               Account Name/Number: ZBAC LLC
               Fi.uat)cial Institution: _ _ _ __ _ _ _
               Current Account Owne1·: AKSHITA/SUMANTA
               Husband Receives: 0%
               Wife Receives: 100%

         c.    Personal Property. The patties agl'ee each will receive their own personal
               property items cunently in their possession.

               Sumanta Bane1jee and Akshita Bane1jee agree to divide the following personal
               property items as follows in either case of Separation or Divorce:

               Item: DJAMOND RING -3.0 carats
               Description: THREE STONE RING-PRlNCESS CUT




                                                                                       BANER-000485


                                             Page 4 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 5 of 9




              Current Value: $100,000.00
              Owner after Separation in effect as per Agreement: Akshila Banerjee

              Item: WEDDING BAND
              Description: DIAMOND BAND
              Current Value: $20}000.00
              Owner After Separation in effect: Akshita Bane1jee

             Item: GOLD JEWELRY
             Description: GOLD + GREEN STONE NECKLACE
             Cmrent Value: $20,000.00
             Owner after Separation in effect as per Ag1·eement: Akshita banerjee

             Item: ALL OTHER WATCHES +JEWELRY
             Description: CHARRIOL JEWELRY+ROLEX WATCH+LADIES TAG
             WATCH
             Current Value: $25,000.00
             Owner after Separation in effect as per Agreement: Akshita Bane1jee

             ltem: WATCI-ffiS
             Description: MENS TAG+ BREITLING
             Current Value: $10,000.00
             Owner after Separation in effect as per Agreement: sumanta bane1jee

        d.   Other Assets. Sumanta Banerjee and Akshita Bane1jee own and agree to divide
             the any remaining US assets, equitably. Any and all assets in India will be
             owned by Sumanta Banerjee.

  12. BUSINESS RIGHTS. Sumanta Bane1jee and Akshita Banerjee agree to divide their
      current business interests as follows:

      Business Name: ZBAC LLC
      Total Ownership: 100%
      Husband Will Retain: 0%
      Wife Will Retain: 100%

      Business Name: ZBAC ENTERPRISE
      Total Ownership: 49%
      Husband Will Retain: 100%
      Wife Will Retain: 0%

      Business Name: SASSA PARTNERS
      Total Ownership: 49%
      Husband Will Retain; 100%
      Wife Will Retain: 0%




                                                                                BANER-000486

                                        Page 5 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 6 of 9




        INSURANCE: any Insurance proceeds in tl1e event of death of either party, Akshita or
        Sumanta, will be for the benefit of the. three children (Suneel, Sttjan, and Aashna) mid
        to be divided equally amongst them.

        REAL EST ATE: Sumanta is a part owner of real estate prope11ies in India which
        Akshita wiH have no claim, at anytime.

  13. DEBTS. Each spouse will be responsible for any indebtedness incurred in his or her
        individual name prior to the date of maniage unJess otherwise specifically stated in this
        ngreement. Each spouse will be responsible for any indebtedness incurred in his or her
        individual name subsequentto the date of separation June 19, 2012 unless otherwise
        specifically stated in this agreement. Each spouse will be 1'esponsible for any
        indcbtcdt1css incurred in his or her individual name during the course of the marriage
        unless otherwise specifically stated in this agreement.

  14. SPOUSAL SUPPORT/ALIMONY.

          To be decided; once the docuntent is submitted to the Court. Spousal support
          payments shall be paid no later tha11 the November 1, 2012 day of the month. FOl' the
          benefit of the children, Akshita and Sumanta will support each other as needed.     ·

  15.   NAME CHANGE. Neithe1· pruty is seeking to change their name at this time but both
        reserve the right to bring an action before the court at a later date.

 16. TAXES. Akshita and Smnauta shall be jointly responsible for taxes.

 l 7.   FUTURE DISPUTE SETTLEMENT. The pa1ties agree that if any dispute, question,
        disagreement, or change occt1rs affecting the terms of this Agreement, they will work
        together to negotiate with each other in good faith, in consideration of their mutual
        interest, with the purpose ofreaching a solution, whkh is beneficial for the parties. Jn
        the event negotiations fail, the pat1ies agree to first seek mediation, through a qualified
        mediator selected Jointly by the parties. Either pat1y may terminate mediation at any
        time. In the event the dispute is not resolved, either party may motion the Court
        governing this Agreement and the tesulting decree of divorce or judgment for a
        <kcision regarding the disputed matter,

 18.    FULL DISCLOSURE OF ASSETS AND LIABILITIES. The parties hereby represent
        that they have each made full disclosure to the other pa11y of their individual asset<;.
        Each represents that he or she has provided the other with a current financial statement
        _in the proper form pursuant to Rule 40 I of the Supplemental Probate Court Rules,
        which discloses fully and completely all of his or her income, assets, expenses and
        liabilities. By executing this Agreement, the patties l'epresent that the terms and
        provisions of this Agreement are fair, just and reasonable and are not the product of
        fraud, coercion or undue influence and that eai;h signs this Agreement freely and
        voluntarily.




                                                                                        BANER-000487

                                             Page 6 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 7 of 9




  19·. :SUBMISSION or AGREEMENTTO COURT. The parties each ~gree that this
       Separation Agreement shall be s:ubmitted 10 t11e Court for a judge's approval of lbe
       terms a11d entry of Judgment of Divorce nt, u date to be determined by the parties.
       However, tWs Agreeme~t and the an·angernents hereunder ,vi 11 remain iu. effect from
       the date of e~ecution of this Agreement and form the basis of the separation of
       ma1Tiage. This will also be the operative document for lhe filing with the Courtlf
       determined by tJ1e parties for a formal. grant of eilher Sep!lration or Divm·ce. This
       Agreement can be tenninated by mutual consent only.




                                                                                  BANER-000488

                                          Page 7 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 8 of 9




   By executing this agree111ent, which is in effect from the t91Jt of June, 2012, I swear that to
  my knowJedge ·the infonnation contained he.rein is a full and complete disclosure and it is my
  intention that this Agreement ls afull and final divisJon of the property and debts involved .in this
  marriage and thnt I mn satisfied with the agreement contained herein.


  Dated:     lo J14, lf&.        Signature:._ _-'~,,,...___ _J_.,.,._
                                                        vv---t>            _l_+---:_ ___ _
                                                                           ~
  Suman.ta Banerjee
  23 SQundview Fann Rd                                                            \
  Weston, CT 06883

  Pennanent Address
  58/1 BallygunJe Cir Rd
  Kolkata, West BengaJ, Indi11 70
  .203 501 0797
  203 533 4342



  Dated:     9 !1~{ \'2..              (")       .\-:   ~
  Si311ature:_ __         _ _ _D',,_,___\A_Vlt.M_II~_ ( _-+-_
                                        Suntanta Banerjee
                                        58/1 Ballygunje Cir Rd
                                        Kolkata, West Bengal, India 700019
                                        203 5010797
                                        203 5334342

 NOTARY PUBLIC

 The foregoing instrumBllt was acknowledged before me this L..1_ day of
  & PTf=. "Ill E{L       • ~ by Sumu.nta Banerjee.




                                                Title or rank


                                                Serial number, if any

                                                                 Notllrlal•Scal
                                                        Lou llllen Bmery, Notary Public
                                                     lklhel Pllfk Doto, Allegheny Cou111y
                                                    My <:,'ommissknl l!xpl~• Ju"' 17, 20l4




                                                                                             BANER-000489

                                              Page 8 of 9
Case 1:14-cv-00913-LTS-OTW Document 201-3 Filed 07/10/20 Page 9 of 9




 By executing this agreement I swear1hat to my knowledge 1he infonnation contained herein is a
 full and complete discloauro and it is my intention that this agreement is a full andffnal division
 of the property and debts involved mthis maniago and that I am satisfled with the agreement
 contained herein.

Doled:     (, )I, I,.,__             ~
                                       ~
                                       23 soundview farm rd
                                       weston. Connecticut, 06883
                                       203 5010796



                                       Akshita S. Banetjee
                                       23 somdview farm rd
                                       west~ Connecticut, 06883
                                       203 S0l 0796

NOTARY PUBLIC

'nle foregoing instrument was acknowledged bofore me this j g day of
 :s ~PJJY::lil g&,      • ~ by Akshtta Banerjee.




                                                i   ntureofperson ~acknowledgment
                                                 tlcn11~1     lh110 l.,
                                               Tide or rank


                                               Seria1 number, if any




                                                                                          BANER-000490

                                               Page 9 of 9
